Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-1478)

Complainant
v.

Alena LLC / Mike Iskhakov
d/b/a Camelback Smoke Shop,

Respondent.
Docket No. C-14-2009
Decision No. CR3573

Date: January 13, 2015

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, Alena LLC / Mike Iskhakov, d/b/a Camelback Smoke Shop, at
650 East Camelback Road, Phoenix, Arizona 85012, and by filing a copy of the
complaint with the Food and Drug Administration’s (FDA) Division of Dockets
Management. The complaint alleges that Camelback Smoke Shop impermissibly sold
cigarettes to minors, and failed to verify, by means of photo identification containing a
date of birth, that a tobacco purchaser was 18 years of age or older, thereby violating the
Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its
implementing regulations, 21 C.F.R. pt. 1140. The complaint likewise alleges that
Respondent Camelback Smoke Shop was previously held liable for two violations of
regulations found at 21 C.F.R. pt. 1140 and, therefore, CTP seeks to impose a $2,000
civil money penalty against Respondent Camelback Smoke Shop.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on November 12, 2014, CTP served the
complaint on Respondent Camelback Smoke Shop. In the complaint and accompanying
cover letter, CTP explained that, within 30 days, Respondent should pay the penalty, file
an answer, or request an extension of time in which to file an answer. CTP warned
Respondent that, if it failed to take one of these actions within 30 days, the
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision
ordering it to pay the full amount of the proposed penalty.

Respondent Camelback Smoke Shop has neither filed an answer within the time
prescribed, nor requested an extension of time within which to file an answer. Pursuant
to 21 C.F.R. § 17.11, l assume that the facts alleged in the complaint (but not its
conclusory statements) are true. Specifically:

CTP previously issued a warning letter to Respondent Camelback Smoke Shop on
January 3, 2013, citing violations of 21 C.F.R. pt. 1140 on December 4, 2012, at
Respondent’s business establishment, 650 East Camelback Road, Phoenix,
Arizona 85012;

On September 9, 2013, CTP initiated a previous civil money penalty action, CRD
Docket Number C-13-1263, FDA Docket Number FDA-2013-H-1069, against
Respondent for two violations of 21 C.F.R. pt. 1140 within a 12-month period.
CTP alleged those violations to have occurred on December 4, 2012, and March
14, 2013;

The previous action concluded when, on November 8, 2013, an Administrative
Law Judge issued an Initial Decision and Default Judgment finding Respondent
liable for the violations. That Initial Decision became final and binding on the

parties on December 9, 2013. Complaint § 13;

At approximately 1:53 PM on March 21, 2014, at Respondent’s business
establishment, 650 East Camelback Road, Phoenix, Arizona 85012,
FDA-commissioned inspectors documented Respondent’s staff selling a package
of Marlboro Gold Pack 100’s cigarettes to a person younger than 18 years of age.
The inspectors also documented that Respondent’s staff failed to verify, by means
of photo identification containing the bearer’s date of birth, that the purchaser of a
tobacco product was 18 years of age or older.

These facts establish Respondent Camelback Smoke Shop’s liability under the Act. The
Act prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product
is misbranded if sold or distributed in violation of regulations issued under section 906(d)
of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b).
The Secretary of the U.S. Department of Health and Human Services issued the
regulations at 21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1;
see 21 U.S.C. § 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). Under 21
C.F.R. § 1140.14(a), no retailer may sell cigarettes to any person younger than 18 years

of age. Under 21 C.F.R. § 1140.14(b)(1), retailers must verify, by means of photo
identification containing the bearer’s date of birth, that no cigarette or smokeless tobacco
purchaser is younger than 18 years of age.

Under 21 C.F.R. § 17.2, a $2,000 civil money penalty is permissible for four violations of
the regulations found at 21 C.F.R. pt. 1140.

Order

For these reasons, | enter default judgment in the amount of $2,000 against Respondent
Alena LLC / Mike Iskhakov, d/b/a Camelback Smoke Shop. Pursuant to 21 C.F.R.

§ 17.11(b), this order becomes final and binding upon both parties after 30 days of the
date of its issuance.

/s/
Catherine Ravinski
Administrative Law Judge

